DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “the first and second contact elements” which should be replaced with “the first contact element and second contact element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites limitations “the insulating layer” (line 4) that lack antecedent basis because it is unclear whether “the insulating layer” was intended to relate back to “the second insulating layer” (line 2 of claim 11) or “the first insulating layer” (lines 4-5 of claim 8) to set forth an additional insulating layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0287754 to van Vonno et al. (hereinafter van Vonno).
With respect to claim 8, van Vonno discloses a bipolar transistor (van Vonno, Fig. 8, ¶0001, ¶0011-¶0014, ¶0029-¶0031), comprising:
       a semiconductor substrate (e.g., the substrate including two N-regions 10 and P-region 12) (van Vonno, Fig. 8, ¶0026) having a first surface (e.g., an upper surface of the N-region 10 and P-region 12) (van Vonno, Fig. 8, ¶0027) and a first doping region (e.g., an emitter region 32 or 34) in the semiconductor substrate;
       a first insulating layer (e.g., 20) (van Vonno, Fig. 8, ¶0027-¶0028) on the first surface (e.g., the upper surface) of the semiconductor substrate, the first insulating28Infineon Ref: No. 2010P50717 USO2 MBH Ref. No. 1012-2855layer (e.g., 20) having a first opening (e.g., 63/65) (van Vonno, Fig. 8, ¶0030) arranged above the first doping region (e.g., 32/34);
       a mask layer (e.g., field plate 50/52 juxtaposed over the emitter 32/34) (van Vonno, Fig. 8, ¶0029) comprising silicon, the mask layer (e.g., 50/52) arranged on the first insulating layer (20) and having a first opening (e.g., 56/58), the first opening (e.g., 63/65) (van Vonno, Fig. 8, ¶0029) in the first insulating layer (e.g., 20) and the first opening (e.g., 56/58) in the mask layer (e.g., 50/52) being laterally centered with respect to the first doping region   (e.g., 32/34);
       a second insulating layer (e.g., 60) (van Vonno, Fig. 8, ¶0030) on the mask layer (e.g., 50/52) and having a first opening (e.g., 62/64) above the first opening (e.g., 56/58) of the mask layer (50/52);
       a first contact element (e.g., contact 72/74 including a contact plug in the openings 62/64, 56/58, and 63/65) (van Vonno, Fig. 8, ¶0031, ¶0020) completely filling the first opening (e.g., 62/64) of the second insulating layer (60), the first opening (e.g., 56/58) of the mask layer (50/52) and the first opening (e.g., 63/65) of the first insulating layer (20), the first contact element electrically connecting the first doping region (e.g.32/34) with the mask layer (e.g., 50/52); and
       a metallization layer (e.g., contact 72/74 including a metal layer on the contact plug in the openings 62/64, 56/58, and 63/65) formed on the second insulating layer (60) and on the first contact element.  
Regarding Claim 9, van Vonno discloses the bipolar transistor of claim 8. Further, van Vonno discloses the bipolar transistor, wherein the first opening (e.g., 62/64) of the second insulating layer (e.g., 60) (van Vonno, Fig. 8, ¶0030) has a larger lateral width than the first opening (e.g., 56/58) of the mask layer (e.g., 50/52).
Regarding Claim 10, van Vonno discloses the bipolar transistor of claim 9. Further, van Vonno discloses the bipolar transistor, wherein the first opening (e.g., 63/65) (van Vonno, Fig. 8, ¶0030) of the first insulating layer (20) has a same lateral width than the first opening (e.g., 56/58) of the mask layer (50/52).
Regarding Claim 11, van Vonno discloses the bipolar transistor of claim 9. Further, van Vonno discloses the bipolar transistor, wherein the mask layer (e.g., 50/52) (van Vonno, Fig. 8, ¶0029, ¶0030) comprises a lateral surface that is opposite from the first surface of the semiconductor substrate, wherein the second insulating layer (60) is formed directly on a first portion of the lateral surface, and wherein a second portion of the lateral surface of the mask layer (e.g., field plate layer 50/52 having a first portion of the surface in direct contact with the second insulating layer 60 and a second portion of the surface exposed by the opening 62/64 of the second insulating layer 60) laterally extends out from underneath the insulating layer (60).
Regarding Claim 12, van Vonno discloses the bipolar transistor of claim 11. Further, van Vonno discloses the bipolar transistor, wherein the first opening (e.g., 63/65) (van Vonno, Fig. 8, ¶0030) of the first insulating layer (20) and the first opening (e.g., 56/58) of the mask layer (e.g., 50/52) collectively form a single width opening that extends from the first surface of the semiconductor substrate to a lateral surface of the mask layer, and wherein the first contact element (e.g., 72/74) (van Vonno, Fig. 8, ¶0031) completely fills the single width opening.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0287754 to van Vonno in view of Mastroianni (US Patent No. 4,830,973).
With respect to claim 1, van Vonno discloses an integrated circuit (e.g., including NPN and PNP bipolar transistors) (van Vonno, Fig. 8, ¶0001, ¶0011-¶0014, ¶0029-¶0031), comprising:
       a semiconductor substrate (e.g., the substrate including two N-regions 10 and P-region 12) (van Vonno, Fig. 8, ¶0026), the semiconductor substrate having a first surface (e.g., an upper surface of the N-region 10 and P-region 12) (van Vonno, Fig. 8, ¶0027);
       a first doping region (e.g., an emitter region 32) in the semiconductor substrate;
       a second doping region (e.g., an emitter region 34) in the semiconductor substrate, the first doping region (e.g., an emitter region 32) and the second doping region (e.g., an emitter region 32) being laterally spaced apart from each other;
       a first insulating layer (e.g., 20) (van Vonno, Fig. 8, ¶0027-¶0028) on the first surface (e.g., the upper surface) of the semiconductor substrate, the first insulating28Infineon Ref: No. 2010P50717 USO2 MBH Ref. No. 1012-2855layer (e.g., 20) having a first opening (e.g., 63) (van Vonno, Fig. 8, ¶0030) arranged above the first doping region (e.g., 32) and a second opening (e.g., 65) arranged above the second doping region (e.g., 34);
       a polysilicon layer (e.g., field plate 50/52 comprised of polycrystalline silicon juxtaposed over the emitter 32/34) (van Vonno, Fig. 8, ¶0029) on the first insulating layer (20), the polysilicon layer having a first opening (e.g., 56) and a second opening (e.g., 58), the first opening (e.g., 56) (van Vonno, Fig. 8, ¶0029) of the polysilicon layer (50/52) being arranged above the first opening (63) of the first insulating layer (20) and the second opening (58) of the polysilicon layer (50/52) being arranged above the second opening (65) of the first insulating layer (20);
       a second insulating layer (e.g., 60) (van Vonno, Fig. 8, ¶0030) on the polysilicon layer (e.g., 50/52) and having a first opening (e.g., 62) and a second opening (e.g., 64), the first opening (62) of the second insulating layer (60) arranged above the first opening (e.g., 56) of the polysilicon layer (50/52), and the second opening (64) of the second 
       a first contact element (e.g., a contact 72 including a contact plug in the openings 62, 56, and 63) (van Vonno, Fig. 8, ¶0031, ¶0020) disposed in the first opening (63) of the first insulating layer (20), the first opening (56) of the polysilicon layer (50/52) and the first opening (62) of the second insulating layer (60), the first contact element (72) being in electrical contact with the first doping region (e.g., 32) and the polysilicon layer (50); and
       a second contact element (e.g., a contact 74 including a contact plug in the openings 64, 58, and 65) (van Vonno, Fig. 8, ¶0031, ¶0020) disposed in the second opening (65) of the first insulating layer (20), the second opening (58) of the polysilicon layer (50/52) and the second opening (64) of the second insulating layer (60), the second contact element (74) being in electrical contact with the second doping region (e.g., 34) and the polysilicon layer (52), the polysilicon layer (50/52) electrically connected to the first contact element (72) and the second contact element (74).  
Further, van Vonno does not specifically disclose that the polysilicon layer electrically connects the first contact element with the second contact element.
However, Mastroianni teaches an integrated circuit (Mastroianni, Figs. 1A-1B, 2, Col. 1, lines 6-12; lines 30-48; Col. 3, lines 58-67; Col. 4, lines 1-67; Col. 5, lines 1-49; Col. 8, lines 28-43; Col. 11, lines 13-22) comprising complementary bipolar transistors and complementary MOS transistors, wherein the emitter (64) of the NPN bipolar transistor and the emitter (55) of the PNP bipolar transistor are connected together with the interconnect (80/82) (Mastroianni, Figs. 1A-1B, 2, Col. 5, lines 35-43) and to the output node (32), and the interconnect has multilayer arrangement wherein the first contact is provided to the semiconductor regions and the second metal interconnects the first contact and the semiconductor regions.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the integrated circuit of van Vonno by interconnecting the emitters of the NPN and PNP bipolar transistors as taught by Mastroianni such that the emitters of the NPN and PNP bipolar transistors of van Vonno would be interconnected through the field plate comprised of polysilicon material to have 
Regarding Claim 3, van Vonno in view of Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno discloses the integrated circuit, wherein the first opening (56) (van Vonno, Fig. 8, ¶0030) of the polysilicon layer (50/52) is laterally centered with the first opening (63) of the first insulating layer (20) and the second opening (58) of the polysilicon layer (50/52) is laterally centered with the second opening (65) of the first insulating layer (20), wherein the first opening (63) of the first insulating layer (20) is laterally centered with the first doping region (32), and wherein the second opening (65) of the first insulating layer (20) is laterally centered with the second doping region (34).
Regarding Claim 4, van Vonno in view of Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno discloses the integrated circuit, wherein the first doping region (32) (van Vonno, Fig. 8, ¶0027) is an emitter region of a first bipolar transistor (NPN bipolar transistor).
Regarding Claim 5, van Vonno in view of Mastroianni discloses the integrated circuit of claim 4. Further, van Vonno discloses the integrated circuit, wherein the second doping region (34) (van Vonno, Fig. 8, ¶0027) is an emitter region of a second bipolar transistor (PNP bipolar transistor).
Regarding Claim 6, van Vonno in view of Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno discloses the integrated circuit, wherein the polysilicon layer (50/52) comprises a lateral surface that is opposite from the first surface of the semiconductor substrate, wherein the second insulating layer (60) is formed directly on a first portion of the lateral surface (e.g., polysilicon layer 50/52 having a first portion of the surface in direct contact with the second insulating layer 60 and a second portion of the surface exposed by the opening 62/64 of the second insulating layer 60), and wherein a second portion of the lateral surface of the polysilicon layer laterally extends out from underneath the insulating layer.
Regarding Claim 7, van Vonno in view of Mastroianni discloses the integrated circuit of claim 6. Further, van Vonno discloses the integrated circuit, wherein the first opening (63) (van Vonno, Fig. 8, ¶0030, ¶0031) of the first insulating layer (20) and the first opening (56) of the polysilicon layer (50/52) .
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0287754 to van Vonno in view of Mastroianni (US Patent No. 4,830,973) as applied to claim 1, and further in view of Balster et al. (US 2010/0032804, hereinafter Balster).
Regarding Claim 2, van Vonno in view of Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno does not specifically disclose that the first and second contact elements are formed of polysilicon material. However, Balster teaches forming NPN and PNP bipolar transistor (Balster, Fig. 1G, ¶0002, ¶0005, ¶0009-¶0021), wherein an emitter comprises of polysilicon emitter (128) and the doped region (130) (Balster, Fig. 1G, ¶0019, ¶0018) and the contact of the emitter including the silicide (140) and the metal (148) to provide contacts with optimized electrical resistivity.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the integrated circuit of van Vonno/Mastroianni by forming a polysilicon emitter for the NPN and PNP bipolar transistors as the first and second contact elements as taught by Balster to have integrated circuit, wherein the first and second contact elements are formed of polysilicon material in order to provide emitter contacts with optimized electrical resistivity (Balster, ¶0005, ¶0009, ¶0019, ¶0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891